United States Court of Appeals for the Federal Circuit
                                       ERRATUM


                                   December 6, 2005


Appeal No. 04-1460

SKF v. ITC

Precedential opinion

Decided: September 14, 2005

On page 6, the first paragraph on that page, which begins with “The Commission
concluded--” and ends with “--all of its marked bearings.”, has been replaced with
following paragraph:

        The Commission concluded that the post-sale services did not accompany
certain of SKF USA’s sales, including alternate channels of distribution consisting of
sales by (1) Chicago Rawhide, SKF USA’s business unit relating to the vehicle service
market, (2) Roller Bearing Company/Tyson Bearing Company, (3) gray market
distributors, (4) the surplus market, and (5) nonauthorized distributors to end users. Id.,
slip op. at 39, 42, 55. Sales from these alternate channels of distribution amounted to
12.6% of SKF USA’s total bearing sales. Id., slip op. at 39. Despite the undisputed
87.4% of SKF USA bearing sales to authorized distributors that were supported by post-
sale services, the Commission determined that the 12.6% of SKF USA’s bearing sales
was sufficient to defeat SKF USA’s argument that the material difference accompanied
all or substantially all of its marked bearings.